Memorandum Opinion filed October 20, 2015, Withdrawn; Appeal
Reinstated; Motion Denied; and Order Filed October 27, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00437-CV
                                   ____________

                    RICHARD A. DUNSMORE, Appellant

                                        V.

                    MADELINE ORTIZ, ET AL, Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 76312-I

                                     ORDER

      This court notified the parties on September 29, 2015, of its intent to dismiss
the appeal for appellant’s failure to comply with Tex. Civ. Prac. & Rem. Code
Ann. § 14.004, unless any party showed meritorious grounds for continuing the
appeal by October 9, 2015. Having received no response to that notice, the court
issued an opinion dismissing this appeal on October 20, 2015.
      Just after the opinion was issued, the court received documents from the
appellant in an envelope postmarked October 7, 2015. The documents substantially
comply with the requirements of section 14.004.

      Accordingly, the opinion filed October 20, 2015, is WITHDRAWN, and
our judgment of that date is VACATED. The appeal is ordered REINSTATED.

      Appellant’s motion to be appointed an attorney, filed August 11, 2015, was
denied as moot on October 15, 2015. We WITHDRAW our ruling of October 15,
2015, and now DENY that motion.



                                 PER CURIAM